Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   December 05, 2014

The Court of Appeals hereby passes the following order:

A15D0140. SAMMY HALLAQ v. GREENWOOD TRUST COMPANY.

      In 1998, a default judgment was entered against Sammy Hallaq for over
$10,000 in credit card debt and interest. Hallaq moved to set aside the default
judgment in 2008, and the trial court entered an April 10, 2008 order denying his
motion to vacate the default judgment. This is Hallaq’s fourth application for
discretionary appeal. In all four applications, Hallaq has essentially challenged the
trial court’s April 10, 2008 order denying his motion to vacate the 1998 default
judgment. In A08D0454, Hallaq challenged the trial court’s denial of his motion for
reconsideration. We dismissed the untimely application. In A09D0017, Hallaq
challenged the trial court’s denial of his motion to recuse the judge who denied his
motions. We dismissed the application as moot. In A09D0200, Hallaq again
attempted to challenge the trial court’s 2008 order denying his motion to vacate. We
dismissed the application and cautioned Hallaq against filing future motions or
pleadings in this Court that have no substantial basis in law. In this pro se application,
Hallaq challenges the trial court’s order denying yet another motion to vacate the
default judgment. For the reasons set forth in those prior orders, his application for
discretionary appeal must be DISMISSED.
      “It is axiomatic that the same issue cannot be relitigated ad infinitum.”1 In
attempting to litigate the same issue multiple times, Hallaq has filed yet another
application that has no basis in law and is thus frivolous. We cautioned Hallaq in


      1
        (Punctuation omitted.) Nally v. Bartow County Grand Jurors, 280 Ga. 790,
791 (3) (633 SE2d 337) (2006).
A09D0200 that this Court is empowered to impose sanctions upon a party who files
a frivolous application for discretionary appeal,2 yet Hallaq has again filed an
application in this Court that has no substantial basis in law. Accordingly, this Court
hereby assesses a penalty of $500 against Sammy Hallaq based on his history of
frivolous filings in this Court.

                                        Court of Appeals of the State of Georgia
                                                                             12/05/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      2
          See Court of Appeals Rule 15 (b).